Citation Nr: 1627793	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-16 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for jungle rot of the feet, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chloracne, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include jungle rot and chloracne, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1975, active duty for training from March 1979 until March 1981, active guard reserve from June 1986 to August 1988, active duty from February 1990 to August 1991 in the U.S. Army, the Army National Guard of Texas, and the Army Reserves.  The Veteran had combat service in the Republic of Vietnam, for which he was awarded the Vietnam Campaign Medal with '60 device, and the Vietnam Cross of Gallantry with Palm, among others.  This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2002 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

With regard to the October 2002 rating decision, the Veteran filed a timely notice of disagreement, and a timely substantive appeal following the issuance of the statement of the case; however the RO did not certify the claim to the Board.  The Board regrets the delay in processing this claim.  

In March 2016 the Veteran presented hearing testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a back disorder and a skin disorder, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating decision denied entitlement to service connection for jungle rot.  The Veteran did not appeal the denial and did not submit new and material evidence within one year.

2.  A May 2008 rating decision denied entitlement to service connection for chloracne.  The Veteran did not appeal the denial and did not submit new and material evidence within one year.

3.  The evidence associated with the file after the October 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a jungle rot.

4.  The evidence associated with the file after the May 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for chloracne.



CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim for service connection for jungle rot, to include as due to herbicide exposure.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

2.  New and material evidence has been received sufficient to reopen a claim for service connection for chloracne, to include as due to herbicide exposure.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2011, the Veteran filed a claim of entitlement to service connection for a skin condition, which was adjudicated as claims to reopen previously denied claims of entitlement to service connection for jungle rot and chloracne.  In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are specific service connection presumptions for Veterans determined to be exposed to herbicide agents.  A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  For Veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e).  In this case, the Veteran's service personnel records demonstrate that he served in the Republic of Vietnam and he is presumed to have been exposed to herbicide agents.

      1.  Jungle Rot

In an October 2002 rating decision, the RO denied service connection for jungle rot because there was no evidence of a diagnosed skin condition.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the October 2002 decision included service treatment records (STRs) dated December 1965 through November 1990 that were silent for complaints of, treatment for, or diagnoses of jungle rot, or any other skin condition; and private medical records from 2000-2002 that are silent for any skin disorders.  

The pertinent evidence submitted after the 2002 decision includes a June 2003 VA record in which it was noted that the Veteran reported a skin rash of the anterior and posterior thorax consisting of small papules resulting in tiny areas of depigmentation on an intermittent bases, and "foot rot" consisting of intertriginous flaking and cracking that was not currently present.  The assessment was possible tinea versicolor.  In a January 2008 statement, the Veteran reported that while in Vietnam, he developed skin rashes that persisted since.  At the 2016 Board hearing, the Veteran testified an ongoing condition of the feet, and that he was told by a physician at the Dallas VA Medical Center that his skin disorders were related to Vietnam.  

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's claims of entitlement to service connection for jungle rot.  The June 2003 VA record and January 2008 statement are new evidence because those records were not previously submitted to VA, as they did not exist at the time of the October 2002 denial.  The above cited evidence is material because it relates to unestablished facts necessary to establish the claim, specifically, evidence of a current skin disorder.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The evidence is neither cumulative nor redundant, as that evidence was not of record at the time of the prior denials.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, and combined with VA assistance including an examination, the evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Thus, the evidence warrants reopening of the Veteran's claim of entitlement to service connection for jungle rot.

      2.  Chloracne

In a May 2008 rating decision, the RO denied service connection for chloracne because there was no evidence of a current diagnosis of chloracne.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The pertinent evidence of record at the time of the May 2008 decision also included STRs dated December 1965 through November 1990 that were silent for complaints of, treatment for, or diagnoses of chloracne.  Private medical records from 2000-2002 were silent for a diagnosis of chloracne.  In a January 2008 statement, the Veteran stated that he suffered from acne, which he believed was related to Agent Orange exposure.  

The pertinent evidence submitted after the 2008 decision includes a December 2009 VA primary care note in which it was reported that the Veteran had severe acne scarring.  The diagnosis was severe acne.  At the 2016 Board hearing, the Veteran he reported being told by a physician at the Dallas VA Medical Center that his skin disorders were related to Vietnam.  

The Board finds that new and material evidence has been presented sufficient to reopen the Veteran's claims of entitlement to service connection for chloracne.  The 2009 VA treatment record is new as it shows evidence of a diagnosis of severe acne, which did not previously exist at the time of the prior decision.  The above cited evidence is material because it relates to unestablished facts necessary to establish the claim, specifically evidence of a current diagnosis of severe acne.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The evidence is neither cumulative nor redundant, as that evidence was not of record at the time of the prior denials.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, in light of the presumptive service connection provisions for chloracne related to herbicide exposure, and combined with VA assistance including an examination, the evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  Thus, the evidence warrants reopening of the Veteran's claim of entitlement to service connection for chloracne.

In sum, for all of the above reasons, the Veteran's claims of entitlement to service connection for jungle rot and chloracne are reopened, and recharacterized as a claim of entitlement for a skin condition, to include as due to herbicide exposure.  In March 2011 the Veteran contacted VA to open a claim for service connection for a skin condition, generally, due to herbicide exposure.  In subsequent statements the Veteran reported having chloracne and jungle rot, the Veteran complained of having a skin rash and acne, and the Veteran's medical records show diagnoses of severe acne and possible tinea versicolor.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the claim for service connection for chloracne and jungle rot has been re-characterized as a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

ORDER

New and material evidence has been received, and the claim of entitlement to service connection for jungle rot is reopened. 

New and material evidence has been received, and the claim of entitlement to service connection for chloracne is reopened. 


REMAND

Regarding each of the Veteran's claims of entitlement to service connection, remand is necessary to identify and obtain any outstanding service treatment records from all of the Veteran's periods of service, including periods of ACDUTRA and INACDUTRA, to secure outstanding VA treatment records, and to secure VA examinations and opinions to determine the nature and etiology of any currently present skin or back disorders.  

Regarding the Veteran's STRs, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records and VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Currently of record are STRs dated 1965-1966, 1974-1975, 1982, 1986-1987, and 1990.  These STRs are not reflective of the Veteran's entire periods of service, are mainly comprised of medical evaluations and reports of medical histories, and include very little by way of actual treatment records.  For example, there is an April 1974 service treatment note indicating that the Veteran returned to have stiches removed, but no treatment records pertaining to the underlying injury.  In addition, the Veteran had significant service in the Reserves, and may have had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as noted on his Army Reserve DD 214 from February 1990 until August 1991.  In addition, at the March 2016 hearing the Veteran reported remaining in the Reserves until 2005.  Upon remand, it is necessary to ensure that all available STRs are identified and associated with the claims folder, to include those from all periods of ACDUTRA and INACDUTRA.  

With regard to outstanding VA treatment records, at the March 2016 hearing, the Veteran reported that he was treated for his skin condition by a doctor at the Dallas VA Medical Center while on active duty as a recruiter.  Thus, on remand it is necessary to identify and associate all outstanding VA treatment records with the claims folder, to specifically include the Dallas VA Medical Center records.  

Regarding examinations, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  With regard to a skin disorder, VA treatment records show diagnoses of severe acne and tinea versicolor.  See June 2003 VA treatment record; see December 2009 VA primary care note.  The Veteran has testified that his skin conditions had their onset in service, and that his skin problems have persisted since separation.  In addition, the record establishes that the Veteran was in Vietnam and presumptively exposed to Agent Orange, and chloracne is one of the chronic diseases determined to be associated with Agent Orange exposure.  With regard to a back disorder, in a May 1975 STR it was reported that the Veteran complained of a "back problem" and was given medication.  The Veteran reported that his in-service back injury has caused him pain since separation.  Private medical records from 2000-2002 show treatment for back pain, and lumbar radiculopathy secondary to a herniated disc.  Thus, there is evidence of skin and back disorders, testimony pertaining to an in-service back injury and in-service skin disease; and evidence that the Veteran's currently present skin and back disorders may be etiologically related to his period of active service.  VA examinations and opinions are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran had any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Obtain the precise dates for all such periods; a retirement points summary is insufficient.  Obtain all service treatment records and service personnel records related to the Veteran's periods of active duty service, to include any records from verified periods of ACDUTRA and INACDUTRA.  All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to specifically include treatment from the Dallas VA Medical Center at any time post-1975.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any skin disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all skin disorders present during the pendency of the Veteran's appeal.

b)  For each identified skin disorder, is it at least as likely as not (50 percent or greater probability) that the skin disorder had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA, to specifically include as due to herbicide exposure?  

c)  If the Veteran has a diagnosis of chloracne, or other acneform disease consistent with chloracne, is it at least as likely as not (a 50 percent or greater probability) that chloracne or similar acneform disease manifested to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent?

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology any back disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With regard to the Veteran's reported in-service back injury, the examiner must elicit a full history from the Veteran regarding the in-service incident, the back symptoms at that time, and the symptoms thereafter.  
An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a)  Identify all back disorders present during the pendency of the Veteran's appeal, to specifically include lumbar radiculopathy due to herniated disk.

b)  For each identified back disorder, is it at least as likely as not (50 percent or greater probability) that the back disorder had onset in, or is otherwise related to, the Veteran's period of active service or a period of ACDUTRA?

c)  For each identified back disorder, is it at least as likely as not (50 percent or greater probability) that the back disorder is due to a back injury during a period of ACDUTRA?

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


